                                                Case 8:18-cv-01967-DOC-DFM Document 14 Filed 01/09/19 Page 1 of 2 Page ID #:43



                                                 1   KAZEROUNI LAW GROUP, APC
                                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                                 2
                                                     ak@kazlg.com
                                                 3   Jason A. Ibey, Esq. (SBN: 284607)
                                                 4
                                                     jason@kazlg.com
                                                     Nicholas R. Barthel, Esq. (SBN: 319105)
                                                 5   nicholas@kazlg.com
                                                 6
                                                     245 Fischer Avenue, Suite D1
                                                     Costa Mesa, California 92626
                                                 7   Telephone: (800) 400-6808
                                                     Facsimile: (800) 520-5523
                                                 8
                                                     Attorneys for Plaintiff
                                                 9
Kazerouni Law Group, APC




                                                10
                                                11
                       Costa Mesa, California




                                                12                         UNITED STATES DISTRICT COURT
                                                13                        CENTRAL DISTRICT OF CALIFORNIA

                                                14      PETER ALBRECHT and                       Case No: 8:18-cv-01967-DOC-DFM
                                                15      JOSHUA BERGER, Individually
                                                        And On Behalf of All Others              NOTICE OF VOLUNTARY
                                                16      Similarly Situated,                      DISMISSAL OF CLAIMS OF
                                                17                                               PLAINTIFFS AGAINST FAMILY
                                                                               Plaintiffs,       FIRST LIFE, LLC WITH
                                                18             v.                                PREJUDICE PURSUANT TO
                                                19                                               FED. R. CIV. P. 41(a)(1)(A)(i)
                                                        FAMILY FIRST LIFE, LLC, and
                                                20      WELLCARE HEALTH PLANS
                                                21      OF NEW JERSEY, INC.
                                                22                             Defendants.
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                                           Case No.: 8:18-cv-01967-DOC-DFM
                                                         VOLUNTARY DISMISSAL OF CLAIMS OF PLAINTIFFS AGAINST FAMILY FIRST LIFE LLC
                                                Case 8:18-cv-01967-DOC-DFM Document 14 Filed 01/09/19 Page 2 of 2 Page ID #:44



                                                 1         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiffs Peter Albrecht and Joshua
                                                 2   Berger (together the “Plaintiffs”), through counsel, hereby give notice that Plaintiffs’
                                                 3   claims in the above-captioned action against defendant Family First Life, LLC
                                                 4   (“Family First”) are voluntarily dismissed in their entirety, with prejudice as to the
                                                 5   individual claims of Plaintiffs and without prejudice as to the claims of the putative
                                                 6   class members.
                                                 7         The Court may therefore proceed to dismiss the action in its entirety, as
                                                 8   Defendant Wellcare Health Plans of New Jersey, Inc. was previously dismissed
                                                 9   without prejudice.
Kazerouni Law Group, APC




                                                10
                                                11                                                       Respectfully submitted,
                       Costa Mesa, California




                                                12                                                       KAZEROUNI LAW GROUP, APC
                                                13
                                                     Date: January 9, 2019                        By: /s/ Jason A. Ibey
                                                14                                                      Jason A. Ibey, Esq.
                                                15
                                                                                                        jason@kazlg.com
                                                                                                        Attorney for Plaintiffs
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                           1 of 1          Case No.: 8:18-cv-01967-DOC-DFM
                                                         VOLUNTARY DISMISSAL OF CLAIMS OF PLAINTIFFS AGAINST FAMILY FIRST LIFE LLC
